Citation Nr: 9905086	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-10 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
pseudoarthrosis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
September 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC).  In November 1997, the M&ROC granted 
an increased rating to 10 percent for the veteran's service-
connected C5-C6 pseudoarthrosis, to include limitation of 
motion, headaches and left arm pain, status post operative.  
The veteran has expressed disagreement with the disability 
evaluation assigned by the M&ROC.  He has perfected an appeal 
regarding the 10 percent disability evaluation assigned.  


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROC to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to a rating in excess of 
10 percent for pseudoarthrosis of the cervical spine.  The 
disability is currently rated by analogy under Diagnostic 
Codes 5099-5293.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1998).

Initially, the Board notes that the last time the veteran's 
service-connected cervical spine disability was evaluated by 
VA for compensation purposes was in April 1996.  



In May 1996, however, the veteran underwent an anterior 
cervical diskectomy C5-6 with autologous iliac crest bone 
graft and placement of Caspar plate.  The Board finds that a 
current VA examination is required in order to accurately 
rate the veteran's cervical spine disorder post surgery.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
A 20 percent evaluation is warranted when the intervertebral 
disc syndrome is moderate with recurring attacks.  A 40 
percent evaluation is assigned when there are severe symptoms 
with recurring attacks and intermittent relief.  A 60 percent 
rating requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71, Diagnostic Code 5293 (1998).

The VA Office of the General Counsel has held that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, involves loss of range of 
motion and that, therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under this 
diagnostic code.  VAOPGCPREC 36-97 (O.G.C. Prec. 36-97);  
Johnson v. Brown, 9 Vet. App. 7 (1996).  It was also 
determined that, when a veteran has received less than the 
maximum evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, based on symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
rating corresponds to the maximum rating under another 
diagnostic code pertaining to limitation of motion.  Id.

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.  

38 C.F.R. § 4.45 provides: 

	As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; 
multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

The Board finds that the veteran's claim of entitlement to a 
rating in excess of 10 percent for pseudoarthrosis of the 
cervical spine must be remanded in order to obtain a current 
VA examination of the veteran which takes into account any 
functional loss the veteran may experience due to pain on use 
or during flare-ups as required under 38 C.F.R. § 4.40 and 
4.45.  


The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

Accordingly, this case is REMANDED for further development:

1.  The M&ROC should request the appellant to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for a rating 
in excess of 10 percent for pseudoarthrosis 
of the cervical spine.  After obtaining any 
necessary authorization or medical releases, 
the M&ROC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of the 
response from the veteran, the M&ROC should 
obtain any current, outstanding VA treatment 
records.

2.  The M&ROC should schedule the 
appellant for a examination by an 
orthopedic surgeon or appropriate 
specialist in order to determine the 
nature and extent of severity of the 
cervical spine disability.  Any further 
indicated special studies should be 
conducted.  The claims file, copies of 
the criteria under 38 C.F.R. §§ 4.40, and 
4.45 and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  


The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
functional range of motion for the 
cervical spine, that is, that motion the 
veteran can achieve without pain.  Stated 
differently, all excursion of movement of 
the cervical spine should be specifically 
recorded in numbers of degrees and any 
portion of the arcs of motion which are 
painful should be so designated.  The use 
of a goniometer is recommended.  The 
examiner should provide an opinion as to 
the extent the service-connected cervical 
spine disability interferes with the 
appellant's industrial capacity.  The 
examiner should comment on the functional 
limitations, if any, caused by the 
appellant's service connected cervical 
spine disability in light of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
It is requested that the examiner provide 
explicit responses to the following 
questions regarding the service-connected 
pseudoarthrosis of the cervical spine:

(a) Does the service connected disability 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(b) Does the service connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiner must 
so indicate.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disability, and if such overlap exists, 
the degree to which the nonservice 
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service 
connected disability.  If the functional 
impairment created by the nonservice 
connected problem can not be dissociated, 
the examiner should so indicate.  Any 
opinions expressed must be accompanied by 
a complete rationale.  

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the M&ROC 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After undertaking any development deemed 
essential in addition to that specified 
above, the M&ROC should readjudicate the 
issue of entitlement to a rating in excess of 
10 percent for pseudoarthrosis of the 
cervical spine with application of 38 C.F.R. 
§§ 4.40, 4.45 and VAOPGCPREC 36-97 (O.G.C. 
Prec. 36-97).  Attention is also directed to 
application of Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999), and whether 
the cervical spine disability may be 
evaluated on the basis of "staged" ratings.

5.  The M&ROC should issue the veteran a 
statement of the case as to the 
noncompensable evaluation assigned for 
arthritis of the dorsal spine, and notice of 
the need to file a substantive appeal if he 
wishes appellate review.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the M&ROC.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -


